People v Saunders (2015 NY Slip Op 03387)





People v Saunders


2015 NY Slip Op 03387


Decided on April 22, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
THOMAS A. DICKERSON
JOSEPH J. MALTESE, JJ.


2012-10657
 (Ind. No. 8563/11)

[*1]The People of the State of New York, respondent,
vAaron Saunders, appellant.


Lynn W. L. Fahey, New York, N.Y. (Nao Terai of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Thomas M. Ross, and Gamaliel Marrero of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Garnett, J.), rendered November 21, 2012, convicting him of course of sexual conduct against a child in the second degree and sexual abuse in the third degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the evidence was legally insufficient to support his convictions is unpreserved for appellate review (see CPL 470.05[2]; People v Hawkins, 11 NY3d 484, 492; People v Collins, 122 AD3d 873, 873). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant's guilt beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]), we nevertheless accord great deference to the jury's opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
The defendant's contention that the prosecutor violated the Supreme Court's ruling limiting cross-examination of the defendant is unpreserved for appellate review (see CPL 470.05[2]; People v Aguilar, 79 AD3d 899, 900) and, in any event, without merit (see People v Perez, 120 AD3d 514, 514).
The defendant's contention that the prosecutor made improper comments during his summation is also unpreserved for appellate review (see People v Herring, 119 AD3d 958, 958-959; People v Alleyne, 114 AD3d 804, 805). In any event, the challenged comments constituted fair response to the defense summation, fair comment on the evidence, or were otherwise within the broad bounds of rhetorical comment permissible during summation (see People v Galloway, 54 NY2d 396, 400; People v Dobbins, 123 AD3d 1140, 1140). Furthermore, there is no merit to the defendant's contention that defense counsel was ineffective because he failed to object to the challenged comments (see People v Friel, 53 AD3d 667, 668).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
MASTRO, J.P., RIVERA, DICKERSON and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court